In a proceeding pursuant to CPLR article 78 inter alia to annul respondent’s determination, made after a hearing, denying petitioner’s application for a special use permit, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated February 22, 1974, which dismissed the proceeding. The appeal brings up for review so much of a further order of the same court, dated March 8, 1974, as, upon reargument, adhered to the original decision. Appeal from judgment dismissed as academic. The judgment was superseded by the order made on reargument. Order affirmed insofar as reviewed. Respondent is awarded $20 costs and disbursements to cover the appeal from the judgment and the review of the order. Special Term properly found that petitioner did not establish its compliance with the requirements for off-street parking. Rabin, Acting P. J., Cohalan, Margett, Brennan and Shapiro, JJ., concur.